Citation Nr: 1243742	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  11-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses for medical treatment received at Shands Jacksonville from May 29, 2010, through May 30, 2010.  

(The issue of entitlement to special monthly pension (SMP) based upon need for the regular aid and attendance of another person or at the housebound rate is addressed in a separate document.).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 determination of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  

The Veteran requested a hearing before the Board in his December 2010 VA Form 9.  The St. Petersburg, Florida RO informed the Veteran that his requested hearing had been scheduled for November 2011.  See September 2011 letter.  The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2012). 


FINDING OF FACT

In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal involving entitlement to payment of or reimbursement for of unauthorized medical expenses for medical treatment received at Shands Jacksonville from May 29, 2010, through May 30, 2010.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to payment of or reimbursement for unauthorized medical expenses for medical treatment received at Shands Jacksonville from May 29, 2010, through May 30, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012). 

In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal involving entitlement to payment of or reimbursement for unauthorized medical expenses for medical treatment received at Shands Jacksonville from May 29, 2010, through May 30, 2010.  See statement in support of claim.  As the appellant has withdrawn his appeal concerning this claim, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


